      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 1 of 18



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
PHOTOGRAPHIC ILLUSTRATORS          )
CORPORATION,                       )
                                   )
                    Petitioner,    )
                                   )                 Civil Action
          v.                       )               No. 17-12425-PBS
                                   )
OSRAM SYLVANIA, INC.,              )
                                   )
                    Respondent.    )
___________________________________)


                         MEMORANDUM AND ORDER

                           February 6, 2019

Saris, C.J.

                             INTRODUCTION

     Petitioner Photographic Illustrators Corporation (“PIC”)

initiated this action to confirm its arbitration award against

Respondent OSRAM Sylvania, Inc. (“Sylvania”). As relevant here,

the arbitrator ruled against PIC on its copyright infringement

counterclaim and for PIC on its breach of contract counterclaim.

He awarded PIC $9,591,049.99 in damages for the contract

counterclaim. He then denied Sylvania’s request for attorneys’

fees and costs under the Copyright Act as the prevailing party

on PIC’s copyright counterclaim and awarded PIC $3,960,655.63 in

attorneys’ fees and $1,473,653.50 in costs pursuant to the

contract that Sylvania breached. Sylvania seeks to vacate the

                                    1
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 2 of 18



award of fees and costs on the basis that the arbitrator

manifestly disregarded the law in rejecting its request for fees

and costs under the Copyright Act and essentially rewrote the

contract by awarding PIC fees and costs for work exclusively on

the copyright counterclaim.

     After hearing, the Court DENIES Sylvania’s motion to vacate

the arbitration award (Docket No. 32) and ALLOWS PIC’s first

amended petition to confirm arbitration awards (Docket No. 40).

                          FACTUAL BACKGROUND

     PIC is a Massachusetts corporation that provides commercial

photography services. Sylvania is a Delaware corporation that

manufactures and sells lighting products. In 2006, PIC and

Sylvania executed a licensing agreement permitting Sylvania to

use PIC’s photographs of its products (“the Agreement”).

     In August and November 2015, PIC sued a number of companies

that sold Sylvania products for allegedly using PIC’s

photographs without authorization. The lawsuits alleged

copyright infringement and violations of the Digital Millennium

Copyright Act (DMCA).

     On January 26, 2016, pursuant to the Agreement’s

arbitration clause, Sylvania commenced an arbitration against

PIC with the American Arbitration Association. Sylvania alleged

that PIC breached the Agreement, engaged in unfair trade

practices under Mass. Gen. Laws ch. 93A, tortiously interfered

                                    2
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 3 of 18



with Sylvania’s business relationships, was unjustly enriched,

and violated the federal RICO statute. PIC asserted a number of

counterclaims against Sylvania, including breach of the

Agreement, copyright infringement, violation of the DMCA, false

designation of origin under the Lanham Act, and unfair trade

practices under Mass. Gen. Laws ch. 93A. In October 2016, some

of the companies PIC sued in 2015 agreed to consolidate those

suits into the arbitration.

     In May 2017, PIC and Sylvania agreed to bifurcate the

arbitration into two phases, first addressing the merits and

then attorneys’ fees and costs. The arbitrator held an

evidentiary hearing on the merits over twelve days in June 2017.

On November 20, 2017, the arbitrator issued a Partial Final

Award. He rejected all Sylvania’s claims and all but one of

PIC’s counterclaims, including the copyright infringement

counterclaim. He ruled for PIC on its breach of contract

counterclaim and awarded it $9,591,049.99 in damages.

     On January 18, 2018, the arbitrator issued a Final Award on

attorneys’ fees and costs. He first addressed PIC’s request for

fees and costs for prevailing on its contract counterclaim and

recognized that it was governed by Paragraph 39 of the

Agreement. In Paragraph 39, PIC and Sylvania agreed that “[i]f

any legal action, arbitration, or other proceeding is brought

for a breach of this Agreement or any of the warranties herein,

                                    3
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 4 of 18



the prevailing party shall be entitled to recover its reasonable

attorneys’ fees and other costs incurred in bringing such action

or proceeding.” Dkt. No. 34-1 at 20.

     Turning to the enforceability of PIC’s contingency fee

arrangement, the arbitrator noted that PIC gave its attorneys

30% of the fee and cost award in addition to 30% of the contract

damages; although this type of contingency fee is unusual, he

found that PIC’s attorneys sufficiently justified the

arrangement in this case. He then determined that the attorneys

properly and reasonably incurred the costs and expenses they

itemized, the contingency fee was roughly equivalent to what the

attorneys would have been paid had they charged on an hourly

basis, and the fee amount was reasonable given the nature of the

case and the attorneys’ qualifications. With these findings, he

concluded that the contingency fee arrangement was enforceable

between PIC and its attorneys.

     He then found that PIC’s contingency fee was reasonable

under Massachusetts law and thus enforceable against Sylvania

under Paragraph 39 of the Agreement, which limited PIC to

“reasonable” fees and costs. He rejected Sylvania’s argument

that the fee was unreasonable because PIC’s attorneys spent more

time and effort litigating the copyright counterclaim than the

contract counterclaim; instead, he determined that the vast

majority of the work was applicable to both. He read Paragraph

                                    4
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 5 of 18



39 to allow only costs related to the contract counterclaim, so

he reduced the consultant and expert witness fees based on the

amount of their work that related only to the copyright

counterclaim. Ultimately, he awarded PIC $1,473,653.50 in costs

and, after running the formula in PIC’s contingency fee

agreement, $3,960,655.63 in attorneys’ fees.

     The arbitrator next addressed Sylvania’s request for fees

and costs under the Copyright Act for prevailing on PIC’s

copyright counterclaim:

     PIC correctly cites to the recent unanimous Supreme
     Court decision Kirtsaeng v. John Wiley & Sons, Inc.,
     136 S. Ct. 1979 (2016) as controlling authority on
     whether Sylvania and the Customer Defendants should
     recover any fees or costs. I ruled in the PFA that
     PIC’s copyright claims were objectively reasonable and
     brought in good faith. This arbitration and the claims
     asserted were precipitated by Sylvania’s clear breach
     of the attribution provisions of the Agreement and its
     litigation posture throughout the arbitration. The
     Supreme Court in Kirtsaeng repeated the principles and
     criteria for awarding fees set forth in Fogerty v.
     Fantasy, Inc., 510 U.S. 517, 533-34 (1994).

     In Fogerty, the Court emphasized that the trial court
     has discretion in awarding fees and should not award
     them as a matter of course. The Court identified some
     factors to consider, including frivolousness,
     motivation and objective unreasonableness. Id. In
     Kirtsaeng, the Court again relied on the objective
     reasonableness of the losing party’s position. I have
     already found that PIC’s position on its copyright
     claims was a reasonable one, albeit not a successful
     one. Nor do I find that the granting of fees to
     Sylvania and the Customer Defendants would further the
     Copyright Act’s fundamental goal of “enriching the
     general public through access to creative works.”
     Fogerty, supra at 527; accord, Kirtsaeng, supra at
     1986. Accordingly, exercising my informed discretion,

                                    5
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 6 of 18



     I deny the applications of Sylvania and the Customer
     Defendants for attorneys’ fees and costs.

Dkt No. 34-3 at 12-13.

     PIC initiated this civil action on December 8, 2017. In its

initial petition, PIC sought to confirm its $9,591,049.99

Partial Final Award for Sylvania’s breach of contract. Sylvania

does not object to the Partial Final Award. On March 29, 2018,

PIC amended its petition to seek confirmation of its

$3,960,655.63 in attorneys’ fees and $1,473,653,50 in costs in

the Final Award. Sylvania has moved to vacate the Final Award.

                               DISCUSSION

I.   Standard of Review

     Under the Federal Arbitration Act (FAA), a party to an

arbitration may apply within one year for a judicial order

confirming the award. 9 U.S.C. § 9. Upon receipt of such an

application, unless the court vacates, modifies, or corrects the

arbitration award pursuant to 9 U.S.C. §§ 10, 11, it must

confirm the award. Ortiz-Espinosa v. BBVA Sec. of P.R., Inc.,

852 F.3d 36, 42 (1st Cir. 2017).

     Section 10 provides the “exclusive grounds” for vacating an

arbitration award. Id. (quoting Hall St. Assocs. v. Mattel,

Inc., 552 U.S. 576, 584 (2008)). A “federal court’s authority to

defenestrate an arbitration award is extremely limited.” First

State Ins. Co. v. Nat’l Cas. Co., 781 F.3d 7, 11 (1st Cir.


                                    6
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 7 of 18



2015). Courts do not “hear claims of factual or legal error by

an arbitrator as an appellate court does in reviewing decisions

of lower courts,” even “where such error is painfully clear,”

nor do they “revisit the arbitrators’ ultimate determination of

whether or not to impose liability.” Ortiz-Espinosa, 852 F.3d at

48 (quoting Advest, Inc. v. McCarthy, 914 F.2d 6, 8 (1st Cir.

1990)). A party challenging an arbitration award therefore bears

a “heavy burden.” Oxford Health Plans LLC v. Sutter, 569 U.S.

564, 569 (2013).

     Sylvania argues that the Court should vacate the Final

Award under § 10(a)(4), which permits vacatur “where the

arbitrators exceeded their powers, or so imperfectly executed

them that a mutual, final, and definite award upon the subject

matter submitted was not made.” 9 U.S.C. § 10(a)(4). 1 When

arbitrators are tasked with contract interpretation, it is not

enough for a party seeking to vacate the award to show that they

made even a “grave error.” Oxford Health, 569 U.S. at 572.




1    Sylvania’s brief is replete with insinuations that the
arbitrator was biased against it because of a personal
relationship with a name partner at one of the law firms
representing PIC. Sylvania provides no evidence to support its
allegation of bias besides what it sees as an improper award.
Accordingly, the Court does not find that vacatur is appropriate
for “evident partiality or corruption in the arbitrators.” 9
U.S.C. § 10(a)(2); see also Dawahare v. Spencer, 210 F.3d 666,
669 (6th Cir. 2000) (declining to vacate an arbitration award
where the party seeking vacatur “point[ed] to nothing but the
amount of the award to establish evident partiality”).
                                    7
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 8 of 18



Instead, the party must demonstrate that the arbitrators

“abandoned their interpretative role,” id. at 571, or “acted so

far outside the bounds of their authority that they can be said

to have dispensed their ‘own brand of industrial justice,’”

First State, 781 F.3d at 11 (quoting Stolt-Nielsen v.

AnimalFeeds Int’l Corp., 559 U.S. 662, 671 (2010)).

     “Put another way, as long as an arbitration award ‘draw[s]

its essence’ from the underlying agreement, it will withstand

judicial review -- and it does not matter how ‘good, bad, or

ugly’ the match between the contract and the terms of the award

may be.” Id. (alteration in original) (quoting Oxford Health,

569 U.S. at 569, 573). Accordingly, “the sole question . . . is

whether the arbitrator (even arguably) interpreted the parties’

contract.” Oxford Health, 569 U.S. at 569. The focus of this

inquiry is on the “text of the arbitral award” to see whether

the arbitrators used language that suggests they “understood the

nature of their task.” First State, 781 F.3d at 11.

     Under the manifest disregard doctrine, which is “a judicial

gloss on § 10,” Ortiz-Espinosa, 852 F.3d at 46, a court may set

aside an arbitration award if it is “(1) unfounded in reason and

fact; (2) based on reasoning so palpably faulty that no judge,

or group of judges, ever could conceivably have made such a

ruling; or (3) mistakenly based on a crucial assumption that is

concededly a non-fact,” Mountain Valley Prop., Inc. v. Applied

                                    8
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 9 of 18



Risk Servs., Inc., 863 F.3d 90, 95 (1st Cir. 2017) (quoting

McCarthy v. Citigroup Glob. Mkts. Inc., 463 F.3d 87, 91 (1st

Cir. 2006)). The doctrine applies when “the award contradicted

unambiguous contract language or ‘the arbitrator recognized the

applicable law, but ignored it.’” Raymond James Fin. Servs.,

Inc. v. Fenyk, 780 F.3d 59, 64 (1st Cir. 2015) (quoting Bangor

Gas Co. v. H.Q. Energy Servs. (U.S.) Inc., 695 F.3d 181, 187

(1st Cir. 2012)). To succeed on a manifest disregard argument,

the party challenging the award must point to “some showing in

the record, other than the result obtained, that the

arbitrator[] knew the law and expressly disregarded it.” Ramos-

Santiago v. United Parcel Serv., 524 F.3d 120, 124 (1st Cir.

2008) (alteration in original) (quoting Advest, Inc., 914 F.2d

at 9). If “the arbitrator’s reasoning and conclusions are . . .

colorable,” a court cannot vacate the award. Mountain Valley,

863 F.3d at 95.

     In Hall Street Associates v. Mattel, Inc., the Supreme

Court held that the FAA provides the exclusive grounds for

vacating an award. 552 U.S. at 578. After Hall Street, the First

Circuit has acknowledged doubt on the continuing validity of the

manifest disregard doctrine but has declined to decide the issue

where the party challenging the award has failed to meet the

high burden of showing manifest disregard. See Mountain Valley,

863 F.3d at 94-95. Because the arbitrator did not act in

                                    9
      Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 10 of 18



manifest disregard of the law, the Court follows the First

Circuit in assuming the validity of the doctrine.

II.   Denial of Fees and Costs Under the Copyright Act

      Sylvania first argues that the arbitrator manifestly

disregarded the law in rejecting its fee request under the

Copyright Act. It contends that the arbitrator 1) did not take

an evenhanded approach to evaluating the parties’ fee requests

by completely denying its request under the Copyright Act while

granting nearly all of PIC’s request under the Agreement; 2) did

not recognize that he could award fees and costs even if PIC’s

losing position on its copyright counterclaim was reasonable;

and 3) improperly failed to articulate why granting its fee

request would not serve the purposes of the Copyright Act when

doing so would in fact deter PIC’s overaggressive assertions of

its copyrights.

      A.   Legal Standard

      Under 17 U.S.C. § 505, in a copyright infringement action

“the court in its discretion may allow the recovery of full

costs by or against any party” and “may also award a reasonable

attorney’s fee to the prevailing party.” Courts have “broad

leeway” in awarding fees and costs. Kirtsaeng v. John Wiley &

Sons, Inc., 136 S. Ct. 1979, 1985 (2016). To determine whether

such an award is appropriate, court undertake a “case-by-case

assessment” that does “not treat prevailing plaintiffs and

                                    10
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 11 of 18



prevailing defendants any differently.” Id. The primary

consideration is whether the fee award would “encourage the

types of lawsuits that promote” the purpose of the Copyright

Act, namely “enriching the general public through access to

creative works” by “encouraging and rewarding authors’ creations

while also enabling others to build on that work.” Id. at 1986

(quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 526 (1994)).

Courts must consider all relevant factors, such as

“frivolousness, motivation, objective unreasonableness[,] and

the need in particular circumstances to advance considerations

of compensation and deterrence.” Id. at 1985 (alteration in

original) (quoting Fogerty, 510 U.S. at 534 n.19).

     In balancing these factors, courts should give “substantial

weight to the objective reasonableness of the losing party’s

position.” Id. at 1983. But a court “may award fees even though

the losing party offered reasonable arguments.” Id. at 1988. For

example, “even if the losing position was reasonable in a

particular case,” a court can order fee-shifting “to deter

repeated instances of copyright infringement or overaggressive

assertions of copyright claims.” Id. at 1989. Thus, although

objective reasonableness can be “an important factor in

assessing fee applications,” it cannot be “the controlling one,”

nor can a court impose a presumption against granting fees if it

finds the losing party’s position reasonable. Id. at 1988-89.

                                   11
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 12 of 18



     B.   Analysis

     After accurately reciting the Kirstaeng standard, the

arbitrator stated that PIC’s position on its copyright

counterclaim was reasonable and in good faith and that it would

not further the goals of the Copyright Act to award Sylvania

fees in this case. These factors were proper for the arbitrator

to consider. Id. at 1985-86. By recognizing the correct legal

standard, considering proper factors, and reaching a decision

within his broad discretion, the arbitrator did not exhibit

manifest disregard of the law.

     Sylvania’s three specific criticisms of the award are

unavailing. The Supreme Court’s admonition that fees are to be

awarded evenhandedly under the Copyright Act requires

evenhandedness between prevailing plaintiffs and prevailing

defendants. Id. at 1985. Kirstaeng does not suggest that the

arbitrator had to consider the breach of contract fee award in

determining whether a fee award was appropriate under the

Copyright Act. In addition, the arbitrator did not rely solely

on the fact that he found PIC’s copyright counterclaim to be

reasonable to deny Sylvania’s fee request; he also considered

whether awarding fees would further the goals of the Copyright

Act. Finally, arbitrators “are under no compulsion” to explain

their decisions, so the arbitrator’s failure to address

Sylvania’s argument that granting its fee request would serve

                                   12
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 13 of 18



the goals of the Copyright Act does not support vacating the

award. Zayas v. Bacardi Corp., 524 F.3d 65, 70 (1st Cir. 2008).

     Sylvania believes PIC is overaggressively asserting its

copyrights and hampering access to creative works. While the

Court might agree that PIC has been overly aggressive in

litigating its copyright claims in certain actions, the

arbitrator did not agree, and the Court, with its limited role

in reviewing the award, declines to discard his assessment. See,

e.g., Ortiz-Espinosa, 852 F.3d at 48.

III. Award of Fees and Costs Under the Agreement

     Sylvania also contends that the arbitrator exceeded his

authority in awarding PIC $1,473,653.50 in costs and

$3,960,655.63 in fees pursuant to the Agreement for prevailing

on its breach of contract counterclaim. He did not. He correctly

recognized that Paragraph 39 of the Agreement governed PIC’s

request for fees and costs for prevailing on its contract

counterclaim. He then applied Paragraph 39 by calculating the

fees and costs that PIC owed its attorneys under its contingency

fee arrangement and then evaluating, as required by Paragraph

39, whether those fees and costs were reasonable for their work

on the contract counterclaim. Through the application of

Paragraph 39 and its reasonableness requirement, the award

“dr[ew] its essence from the contract” and represented the

arbitrator’s construction of the Agreement. Oxford Health, 569

                                   13
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 14 of 18



U.S. at 569 (quoting E. Associated Coal Corp. v. United Mine

Workers, 531 U.S. 57, 62 (2000)). The award provides no

indication that the arbitrator “abandoned [his] interpretive

role.” Id. at 571.

     Sylvania accuses the arbitrator of rewriting Paragraph 39

to require it to pay PIC’s fees and costs for its attorneys’

work on the losing copyright counterclaim under the guise of

fees and costs for its successful copyright counterclaim.

Sylvania correctly notes that a court can vacate an award where

it “contradicted unambiguous contract language.” Raymond James,

780 F.3d at 64. In the Final Award, however, the arbitrator did

not ignore the plain terms of Paragraph 39. He did not state,

for example, that the Agreement permitted PIC to recover for

work spent exclusively prosecuting its copyright counterclaim or

that Sylvania owed whatever fees and costs PIC agreed to pay its

attorneys under its contingency arrangement, however

unreasonable. In fact, the arbitrator reduced the consultant and

expert witness fees to account for the work they did solely on

the copyright counterclaim. He noted that there was significant

overlap between the work required for the contract and copyright

counterclaims because they arose from the same sets of facts. He

also determined that the fees PIC owed its attorneys under the

contingency fee agreement were reasonable by cross-checking them

against the attorneys’ hourly rates and billable hours. The

                                   14
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 15 of 18



Agreement did not provide any guidance on how to determine

whether the amount of fees and costs were reasonable, so the

arbitrator did not exceed his authority in making a decision on

these issues. Unlike the cases Sylvania cites that found grounds

for vacatur, the arbitrator here did not ignore what the

Agreement “specifically and expressly provide[d].” E.g., U.S.

Postal Serv. v. Am. Postal Workers Union, 907 F. Supp. 2d 986,

994 (D. Minn. 2012) (emphasis omitted).

     Nor does Sylvania’s allegation that the arbitrator rewrote

the Agreement to conform to PIC’s contingency fee arrangement

have merit. As PIC argued to the arbitrator, a contingency fee

arrangement can control a contractual fee award. See, e.g., N.

Heel Corp. v. Compo Indus., Inc., 851 F.2d 456, 475 (1st Cir.

1988) (“Where the contract for employment of counsel provides a

clear and workable formula for determining the amount of fees,

the terms of the agreement will usually control.”); Winthrop

Corp. v. Lowenthal, 558 N.E.2d 1138, 1139, 1142 (Mass. App. Ct.

1990) (interpreting a contract that shifted “costs and

reasonable attorney’s fees” to the prevailing party on a breach

of contract claim to require payment of reasonable fees incurred

by the prevailing party under a contingency fee arrangement).

     The Court recognizes that PIC’s contingency fee arrangement

is unusual in that it entitles PIC’s attorneys to 30% of the

underlying award for breach of contract and 30% of any fees and

                                   15
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 16 of 18



costs that PIC receives. However, the Massachusetts Rules of

Professional Conduct appear to permit such an arrangement. See

Mass. R. Prof’l Conduct 1.5(c)(5) (allowing attorneys and their

clients to deviate from the default rule that a contingency fee

arrangement entitles the attorney to “the greater of (i) the

amount of any attorney’s fees awarded by the court or included

in the settlement or (ii) the amount determined by application

of the percentage of other formula to the recovery amount not

including such attorney’s fees”). The Massachusetts Supreme

Judicial Court has upheld a contingency fee arrangement that

gave the attorneys a percentage of both the underlying damages

settlement and the client’s statutory attorneys’ fee award. See

Cambridge Tr. Co. v. Hanify & King Prof’l Corp., 721 N.E.2d 1, 4

(Mass. 1999); see also Douglas R. Richmond, Turns of the

Contingent Fee Key to the Courthouse Door, 65 Buff. L. Rev. 915,

973-74 (2017) (discussing this type of contingency fee

arrangement). Such an arrangement would be vulnerable to attack

and not enforceable if it were “plainly unreasonable.” Cambridge

Tr. Co., 721 N.E.2d at 7 (quoting Gagnon v. Shoblom, 565 N.E.2d

775, 777 (Mass. 1991)). To guard against an unreasonable

windfall, the arbitrator cross-checked against the lodestar and




                                   16
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 17 of 18



found the contingency fee was not unreasonable given PIC’s

attorneys’ work on the matter. 2

     At its heart, Sylvania takes issue with the arbitrator’s

decision that the fees PIC owed its attorneys under the

contingency arrangement were reasonably incurred in bringing the

contract counterclaim. Sylvania’s argument that PIC’s attorneys

could not have spent most of their time on the contract

counterclaim when they emphasized the copyright counterclaim in

the briefing and at the hearing certainly has force. So does its

policy argument that the arbitrator’s decision to accept PIC’s

broad definition of how much of its attorneys’ work related to

the contract counterclaim encourages bringing frivolous, related

claims to gin up more fees and costs. But under the extremely

narrow scope of judicial review of an arbitration award, the

Court cannot second-guess the arbitrator’s decision on

allocating PIC’s attorneys’ time between the contract and

copyright counterclaims, even if the Court might have done it

differently. See Oxford Health, 569 U.S. at 572.




2    The arbitrator looked at the billing rates and number of
hours billed and determined that they were comparable to what a
large Boston law firm would have charged for this type of case.
See Dkt. No. 34-3 at 10. He calculated that the amount of
attorneys’ fees would have been over $4.3 million had PIC’s
attorneys charged via an hourly rate, in comparison to the
$3,960,655.63 in fees awarded pursuant to the contingency
arrangement. See id. at 6.
                                   17
     Case 1:17-cv-12425-PBS Document 49 Filed 02/06/19 Page 18 of 18



                                 ORDER

     Accordingly, Sylvania’s motion to vacate the arbitration

award (Docket No. 32) is DENIED and PIC’s first amended petition

to confirm arbitration awards (Docket No. 40) is ALLOWED.

SO ORDERED.




                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge




                                   18
